Per Curiam.
Where the parents of a child are unable to adequately provide for it, a grandparent of sufficient means may be held liable for the support of the grandchild. (Domestic Relations Court Act of City of New York, § 101, subd. 3; § 92, subd. 3. See, also, Public Welfare Law, § 125; Code Crim. Proc. § 914; Rowley v. Fuller, 251 App. Div. 793; affd., 276 N. Y. 519.) However, the evidence here failed to show that appellant, the grandmother of the infant, was of sufficient means to support it and that the parents, who are primarily hable, were unable to provide the necessary support.
*673For the foregoing reasons the order should be reversed and the proceeding dismissed.
Present — Martin, P. J., TJntebmyer, Dore, Cohn and Callahan, JJ.
Order unanimously reversed and the proceeding dismissed.